DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 12 September, 2022.
Claims 1, 21 and 22 have been amended.
Claims 1, 3 – 5, 7, 12 - 15 and 18 - 27 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Supervisory Review

This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 1 is representative. Claim 1 recites: 
A computer-implemented method comprising:
accessing, by a data processing apparatus, (i) a first set of records encoding a set of prescription scripts from a set of retail facilities within a locale and a plurality of medical claims, and (ii) a second set of records indicative of a set of prescription drugs received at a non-retail facility within the locale,
wherein each record in the first det of records includes an indication of a disease and an anonymized identifier, and
wherein both the indication and the anonymized identifier are absent from the second set of records, 
generating, for each prescription drug in the set of prescription drugs and based on the first set of records dated during a first time period and a second time period, a first distribution factor and a second distribution factor, respectively,  for each of one or more practitioners associated with the prescription scripts, wherein each distribution factor for a given prescription drug is based on a number of time each of the one of more practitioners prescribes the given prescription for a particular indication during the respective time period;
based on applying, to the second set of records dated during the first and second time periods, the first and second distribution factors respectively, obtaining a first synthesized prescription pattern and a second synthesized prescription pattern of each indication associated with each prescription drug in the set of prescription drugs;
determining a use trend of how each prescription drug is being used within the locale for each indication among a set of indications, wherein the use trend accounts for (i) the first and second distribution factors from the first set of records and (ii) the first and second synthesized prescription pattern from the second set of records in which the indication and the anonymized identifier are absent; 
identifying, in the use trend, a switching event indicative of a status change for a particular prescription drug; wherein the switching event includes (i) switching from a first indication to a second indication for the particular prescription drug, (ii) switching from the particular prescription drug to a different prescription drug for the same indication, (iii) switching from a different     prescription drug to the particular prescription drug for the same indication, and (iv) switching from a first dosage to a second dosage for the particular prescription drug and the same indication; and 
based on identifying the switching event, generating a report indicative of the status change for the particular prescription drug,
wherein the report is provided to a user device in response to a request from the user device.
Claim 22 recites medium with instructions executed by a processor, and Claim 21 recites a computer that executes the steps of the method recited in Claim 1.
Claims 1, 3 – 5, 7, 12 - 15 and 18 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a computer-implemented method, a computer, and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating, for each prescription drug in the set of prescription drugs and based on the first set of records dated during a first time period and a second time period, a first distribution factor and a second distribution factor, respectively,  for each of one or more practitioners associated with the prescription scripts, wherein each distribution factor for a given prescription drug is based on a number of time each of the one of more practitioners prescribes the given prescription for a particular indication during the respective time period;
based on applying, to the second set of records dated during the first and second time periods, the first and second distribution factors respectively, obtaining a first synthesized prescription pattern and a second synthesized prescription pattern of each indication associated with each prescription drug in the set of prescription drugs;
determining a use trend of how each prescription drug is being used within the locale for each indication among a set of indications, wherein the use trend accounts for (i) the first and second distribution factors from the first set of records and (ii) the first and second synthesized prescription pattern from the second set of records in which the indication and the anonymized identifier are absent;
identifying, in the use trend, a switching event indicative of a status change for a particular prescription drug; wherein the switching event includes (i) switching from a first indication to a second indication for the particular prescription drug, (ii) switching from the particular prescription drug to a different prescription drug for the same indication, (iii) switching from a different     prescription drug to the particular prescription drug for the same indication, and (iv) switching from a first dosage to a second dosage for the particular prescription drug and the same indication.
In other words, the claims generate a prescription pattern – i.e. a distribution ratio of various indication for a drug - for a first time period for a set of (i.e. one or more) prescription drugs – i.e. the distribution of medical conditions (i.e. indications) the prescription drug was prescribed for that is based on records of usage of a prescription drug for each of one or more corresponding medical conditions when used by practitioners associated with a retail facility. Drug use at retail facilities involve both a prescription, identifying a drug and patient, and a claim identifying the indication or condition and the patient. The practitioners are also affiliated with a non-retail facility (i.e. a hospital, clinic or long-term care facility).  The distribution factor is applied to a volume of the prescription drugs received by the non-retail facility to generate a first synthesized prescription pattern of the prescription drugs for each of the one or more indications for the non-retail facility – i.e. find the distribution of drug use by medical condition for practitioners outside of a hospital, and apply the same distribution by medical condition to the volume of the drug received by the hospital. A second prescription pattern is then generated for a second time period to show a trend of quantities of drugs used for each indication. A suggestion for practitioner interaction is generated when the trend indicates a switching event - i.e. a status changes such as: switching drugs for an indication; switching an indication for a drug; or switching a dose for a drug. 
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. The claims, as illustrated by Claim 1, recite collecting and analyzing data for prescriptions and medical claims using a number of steps. First, a prescription pattern for each drug in a set of drugs is generated. The specification describes a prescription pattern as “the distribution ratio of various indications for the same drug” (0033). The specification describes, for each practitioner, “tracking” prescriptions by indication. This tracking implies counting the number of instances that the drug was prescribed for each indication. Counting instances of a drug being prescribed for a particular indication is a process that can be performed mentally. Similarly, determining the ratio of various indications is a process that can be performed mentally. For example, the records of prescriptions for Doctor A may show that 100 scripts were written, with 20 for Indication X, 30 for indication Y, and 50 for indication Z. One could mentally count these instances and determine the ratios: 20/100 for X, 30/100 for Y and 50/100 for Z. The prescription pattern/ratio is applied to a volume of the drug obtained by non-retail facility to generate first synthesized prescription pattern showing usage of each drug at the non-retail facility for each indication. This is a simple mathematical relationship which can be performed mentally. For example, if the non-retail facility obtained 1000 doses of drug A, it is a simple matter to determine that 200 were dispensed for indication X, 300 for Y and 500 for Z. The process is repeated for a second time period to calculate a trend of quantities of the drug used for each indication after combining the retail and non-retail usage. The trend may be used to discover and observe patterns of use, and changes in those patterns. Comparing the usage at a first time with the usage at a second time to discover changes is an ordinary mental process involving observation, evaluation and judgement. Each of these steps is disclosed at a high level of generality, and may be broadly, but reasonably construed as mental processes. For example, analyzing the records to determine the usage distribution among indications can be performed mentally. The specification discloses that the distribution of usage is a ratio, but is silent as to how the distribution is generated. Similarly, applying the generated distribution to a volume of the drug for a non-retail facility is disclosed at a high level of generality, which Examiner construes as a simple mathematical manipulation. The broadest reasonable interpretation of using the use trend and/or report to reduce risk, in view of the specification, includes mental processes. As such, the claims recite an abstract idea within the mental process grouping. 
Additionally, the claims, as illustrated by Claim 1, recite an abstract idea within the “mathematical concepts” grouping. Counting instances of a drug being prescribed for a particular indication and determining a ratio for each indication are simple mathematical operations as shown above. The prescription pattern is applied to a volume of the drug obtained by non-retail facility to generate first synthesized prescription pattern showing usage of each drug at the non-retail facility for each indication. This is also a simple mathematical relationship as shown above. The process is repeated for a second time period to calculate a trend of quantities of the drug used for each indication after combining (i.e. adding) the retail and non-retail usage. The trend may be used to discover and observe patterns of use, and changes in those patterns. The specification discloses that the distribution of usage is a ratio, but is silent as to how the distribution is generated. Similarly, applying the generated distribution to a volume of the drug for a non-retail facility is disclosed at a high level of generality, which Examiner construes as a simple mathematical manipulation. As such, the claims recite an abstract idea within the mathematical concepts grouping. 
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include:
accessing, by a data processing apparatus, (i) a first set of records encoding a set of prescription scripts from a set of retail facilities within a locale and a plurality of medical claims, and (ii) a second set of records indicative of a set of prescription drugs received at a non-retail facility within the locale,
wherein each record in the first det of records includes an indication of a disease and an anonymized identifier, and
wherein both the indication and the anonymized identifier are absent from the second set of records, 
based on the switching event, generating a report indicative of the status change for the particular prescription drug,
wherein the report is provided to a user device in response to a request from the user device.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by MPEP. (see MPEP 2106.05 a-c and e) Additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; use the abstract idea with a particular machine or manufacture that is integral to the claim; transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use; i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).
For example, collecting or gathering records is an extra solution data gathering step. (See MPEP 2106.05 (g)). The recited data processing apparatus and communication network are disclosed as “all kinds of apparatus, devices, and machines for processing data . . . e.g. a computer”. The broadest interpretation is a generic computer. Similarly, the network is disclosed as “any form or medium of digital data communication” (0040 – 0049). These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Monitoring records of scripts, claims and the volume of drugs received are extra-solution data gathering steps. Similarly, presenting a report on the results of the abstract process is an extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract usage data generation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract drug use trending process. For example, collecting or gathering records over a network represents simple information retrieval from memory as in Versata, or electronic recordkeeping as in Alice. Similarly, generating and providing a report with the results of the abstract mental process is a conventional computer process as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer comprising one or more processors computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: weighting prescription patterns including by volume and ratio of time (3-5); a local is identified by zip code (7); receiving office visit data, aggregating usage data and comparing it to office visit data (12-13); receiving consumption data by indication by local, nationally and comparing aggregated usage data with data from one or more jurisdictions (14-15); and types of facilities (18 – 19); types of information scripts (20); types of status changes (23); aggregating data for more than one drug for an indication (24); generating alerts (25); providing suggestions (26); matching has values (27). The limitations recited in the dependent claims, in combination with those recited in the independent claims merely serve to further narrow the abstract idea above, do not integrate the abstract idea into a practical application and add nothing that amounts to significantly more.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 21 and 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
The U.S.C. 101 Rejection
Applicant asserts that the claims encompass a savings in computational time and energy by not producing a report when there is no switching event, and that this improvement would be apparent to one of ordinary skill in the art. As noted in the Interviews of July 8 and August 10, 2022, the specification is utterly silent with respect to the asserted improvement; rendering the argument moot. Nowhere in the specification is there any indication that conditional reporting saves computer resources; therefore, the specification does NOT “describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,069,226 B1 to Kleinfelter discloses a prescription data processing system that identifies a new therapy usage based on prescription records.
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626
                                                                                                                                                             Date: 5 October, 2022